         Case 1:19-cv-07774-MKV Document 49 Filed 11/13/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                               for the

                                       Southern District of New York
-----------------------------------------------------
CF2 CO., LTD.                                         )   ECF CASE
                                                      )
                           Plaintiff,                 )   Civil Action No.: 1:19-cv-07774
                  v.                                  )
                                                      )
YOCO INC., M.A.X. SPORTS                              )   NOTICE OF MOTION
ENTERPRISE INC, and HUN                               )
C. PARK                                               )
                                                      )   Document Filed Electronically
                           Defendants.                )
-----------------------------------------------------
TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       NOTICE is hereby given that Defendants YOCO INC., M.A.X. SPORTS ENTERPRISE

INC., and HUN C. PARK, hereby move the Court pursuant to F.R.C.P. Rule 12(b)(6) for an

order dismissing the Second Amended Complaint. This motion is based on this Notice of Motion

and motion, the attached Memorandum of Law, and such further argument and evidence as may

be presented at hearing. Pursuant to Local Rule 6.1.(b), Plaintiff’s opposition papers will be filed

within 14 days of service of this Notice of Motion and motion, and Defendants’ reply papers will

be filed within 7 days of service of Plaintiff’s opposition papers.


Dated: November 13, 2020
       New York, New York
                                                         Respectfully Submitted.

                                                         ______/s/________________________
                                                         By: Andrew D. Grossman, Esq.
                                                         Rha Kim Grossman & McIlwain, LLP
                                                         Attorneys for Defendants YOCO, INC., AND
                                                         M.A.X. SPORTS ENTERPRISE, INC.
                                                         266 W 37th St., Suite 1600
                                                         New York, NY 10018
                                                         Tel: (718) 321-9797
